Bk L45n1 Patil weiiin?
B5—-04—-PON1S oo LMELi4a

Quitclaim Assignment

WHEREAS, WMC Mortgage Corp., is identified as the “Lender” on a certain mortgage executed by
Rodney W. Spaulding, and bearing the date of the September 8, 2006, securing the property located at
106 Parker Street, Bangor, in the County of Penobscot and State of Maine and recorded in the Penobscot

County Registry of Deeds on 09/13/2006 in Book 10622, Page 317 (hereinafter the "Mortgage");

WHEREAS, Mortgage Electronic Registration Systems, Inc. (““MERS”) is designated the mortgagee in
the Mortgage as the nominee of Lender and its successors and assigns;

WHEREAS, Lender wishes to convey and assign any and all present rights it may have, if any, under
the Mortgage to U.S. Bank N.A., as trustee, on behalf of the holders, of the J.P. Morgan Mortgage
Acquisition Trust 2006-WMC4 Asset Backed Pass-Through Certificates, Series 2006-WMC4 (“Assignee”);
and

WHEREAS, this Quitclaim Assignment is not intended to modify or assign any of the rights, title or
interests that MERS has or had in the Mortgage.

Accordingly, Lender hereby assigns and quit claims to Assignee all of its rights, title and interests
(whatever they may be, if any) in the Mortgage to Assignee; with the exception of any rights in the
Note secured by the Mortgage it previously assigned.

Dated: March 27, 2018

 

WMC Mortgage, LLC, the suicedssor in intetest
to WMC Mortgage Corp. _--
<4 ¥ ee <>

  

 

 

Witness: Shervin Perera its: Senior. ice Py ‘ident, Production Operations
Print ndme: Robert Rothleder
2 e i
oO

Please see attached California all-purpose acknowledgment
CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT CIVIL CODE § 1189

   

 

A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

 

State of California )

County of LOS PimcetesS

On May 2, Z.0\ _ before me, Mareacex And Sree a OWS Rie
Date Here Insert Name and Title of the Officer

personally appeared Rolbect Rethlelev

Name(s) of Signer(s)

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s),
or the entity upon behalf of which the person(s) acted, executed the instrument.

| certify under PENALTY OF PERJURY under the laws
of the State of California that the foregoing paragraph

  

*y cCpnethactaat ee nace tata :

4. MARGARET ANN SAGE f is true and correct.

ff Commission # 2097130 _

< }) Notary Public - California 3 WITNESS my hand and official seal.

x Hy Los Angeles County = }

di = My Comm. Expires Feb 11, 2019 b

ore PE: Signature)" ' i" a
ignature of Notary Publi

Place Notary Seal Above

 

 

OPTIONAL
Though this section is optional, completing this information can deter alteration of the document or
fraudulent reattachment of this form,to an unintended document. M ERS

Description of Attached Do ment \ awe W SFRAMDINA
Title or Type of Document: urtc\eiwn Ascrprlvoonrs Document Date: Murcer 25, 2019 _
Number of Pages; 2. sea Other Than Named Above: =

s

Capacitylica) Sinica by Sig

 

 

 

 

Signer’s Name: Signer’s Name:

_. Corporate Officer — Title(s): _. Corporate Officer — Title(s): _ _

—/ Partner — “]Limited [General _. Partner — Limited _ General

_ Individual Cl Attorney in Fact — Individual _= Attorney in Fact

_; Trustee {_; Guardian or Conservator "| Trustee —: Guardian or Conservator

"2 Other: ee ee “ Other: __ ee _
Signer Is Representing: Signer Is Representing:

©2014 National Notary Association * www.NationalNotary.org « 1-800-US NOTARY (1-800-876-6827) Item #5907

Susan F, Bulay, Register
Penobscot County, Maine
